DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of group I in the reply filed on 19 January 2021 is acknowledged.  A search of claim 1 is extended to its whole scope.  
Claims 19, 20, 22-25, 27, 29, and 31-33 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected inventions, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 19 January 2021.
Information Disclosure Statement
The information disclosure statement filed 31 January 2019 is acknowledged and considered.
Claim Objections
Claims 1, 2, 4, 5, 7-14, 16, and 17 are objected to because of the following informalities:  The alternative forms should be consistent with the beginning of the claim.  The language “analogs, tautomeric forms, stereoisomers, polymorphs, solvates, intermediates, pharmaceutically acceptable salts, metabolites, and prodrugs thereof” should be written as -- an analog, tautomeric form, stereoisomer, polymorph, solvate, intermediate, pharmaceutically acceptable salt, metabolite, or prodrugs thereof-- to be consistent with the language “A compound” and be alternate forms of the a compound of formula (I).  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 17 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for treatment of urinary bladder, colon cancer, rectal cancer, and , does not reasonably provide enablement for treatment of the scope of conditions claimed.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims. 
The factors to be considered in determining whether a disclosure meets the enablement requirements of 35 U.S.C. 112, first paragraph, have been described in In re Wands, 858 F.2d 731, 8 USPQ2d 1400 (Fed. Cir., 1988).  The court in Wands states, “Enablement is not precluded by the necessity for some experimentation, such as routine screening.  However, experimentation needed to practice the invention must not be undue experimentation.  The key word is ‘undue’, not ‘experimentation’” (Wands, 8 USPQ2sd 1404).  Clearly, enablement of a claimed invention cannot be predicated on the basis of quantity of experimentation required to make or use the invention.  “Whether undue experimentation is needed is not a single, simple factual determination, but rather is a conclusion reached by weighing many factual considerations” (Wands, 8 USPQ2d 1404).  Among these factors are: (1) the nature of the invention; (2) the breadth of the claims; (3) the state of the prior art; (4) the predictability or unpredictability of the art; (5) the relative skill of those in the art; (6) the amount of direction or guidance presented; (7) the presence or absence of working examples; and (8) the quantity of experimentation necessary. 

Consideration of the relevant factors sufficient to establish a prima facie case for lack of enablement is set forth herein below:

The nature of the invention and (2) the breadth of the claims:
The claims are drawn to treating a condition mediated by LSD1 in a subject suffering from said condition with a substituted cyclopropylene compound of formula (I). Thus, the claims taken together with the specification imply that a compound of formula (I) can treat a condition mediated by LSD1 in a subject.
The state of the prior art and (4) the predictability or unpredictability of the art:
HOIFELDT (Nature Reviews: Drug Discovery, 2013, 1-14) describes that LSD1 is highly expressed in bladder cancer, colorectal cancer, breast cancer, prostate cancer, and acute myeloid leukemia (page 5 (column 1, last paragraph to column 2, paragraph 1).  	
The relative skill of those in the art:
While the artisan generally would have an advanced degree in treating a condition associated with LSD1, their high level of skill and knowledge is insufficient to overcome the lack of understanding as to how a condition associated with LSD1 functions in the body or to overcome the art recognition that this disease is poorly understood and treatments have generally failed.
The amount of direction or guidance presented and the presence or absence of working examples:

The specification does not provide guidance for treatment of the scope of conditions claimed.
The quantity of experimentation necessary:
Considering the state of the art as discussed by the references above, particularly with regards to treating a condition associated with LSD1 and the high unpredictability in the art as evidenced therein, and the lack of guidance provided in the specification, one of ordinary skill in the art would be burdened with undue experimentation to practice the invention commensurate in the scope of the claims.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 2, 4, 5, 7-14, 16, and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  The following concepts have unclear metes and bounds: analogs, intermediates, metabolites, and prodrugs.  The definition provided (page 8, paragraph [0029]) refers to both metabolites and prodrugs, the metabolized form when a compound is administered.  The definition is not clear in regard to a specific prodrug or metabolite of a compound of formula (I).  Due to a lack of a definition of an analog or intermediate of a compound of formula (I), these concepts are unclear.  How is the compound being modified and still considered an analog?  AN intermediate refers to a synthetic process.  Claim 1 is drawn to a compound of formula (I), not a synthetic process of preparing the same.
Claim 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01.  The omitted steps are:  the steps required to prepare a compound of formula (I).
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 12 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 1 recites  “analogs, tautomeric forms, stereoisomers, polymorphs, solvates, intermediates, pharmaceutically acceptable salts, metabolites, and prodrugs thereof”.  Claim 12 recites “tautomers, stereoisomers, prodrugs, solvate, co-crystals, or pharmaceutically acceptable salts thereof”.  The term “co-crystals” is bot further limiting of claim 1.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2, 4, 5, 7, 8, 12-14, and 16 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by VAISBURG (WO 2017079476, published 11 May 2017, priority to 62/296193, filed 17 February 2016).  
WO 2017079476 describes the following compounds: example 21 (page 52); and examples 23 and 24 (page 55).  In these compounds the following instant definitions apply: R1 is H; Ar is phenyl; R3 is substituted C1-alkyl; W-Y-Z is piperidinyl-1-yl-methyl-phenylene; and R2 is OMe, O-Benzyl, or O-phenyl.  Pharmaceutical compositions comprising the same (page 17, paragraph [0052] to page 18, paragraph 1 is H; R3 is substituted C1-alkyl; W-Y-Z is piperidinyl-1-yl-methyl-phenylene; and R2 is OMe, O-Benzyl, or O-phenyl.
Priority application 62/296193 provides support for examples 21, 24, and 24 on pages 52 and 55.  Pharmaceutical compositions and method of use are described (page 17, paragraph [0052] to page 18, paragraph [0057]; page 65, paragraph [0154] to page 69, paragraph [0161]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1, 2, 4, 5, 7, 8, 12-14, and 16 is/are rejected under 35 U.S.C. 103(a) as being unpatentable over VAISBURG (WO 2017079476, published 11 May 2017, priority to 62/296193, filed 17 February 2016).
Determining the scope and contents of the prior art
WO 2017079476 describes the following compounds: example 22 (page 50); 25-33 (pages 52-54); 34 (page 55) 35 (page 57) and 36-38 (page 60).  In these compounds the following instant definitions apply: R1 is H; Ar is phenyl; R3 is substituted C1-alkyl; W-Y-Z is piperidinyl-1-yl-methyl-phenylene; and R2 is SO2(Me, Benzyl, phenyl, iso-propyl, n-propyl, ethyl, iso-butyl, or 4-F-phenyl).  Pharmaceutical compositions comprising the same (page 17, paragraph [0052] to page 18, paragraph [0056]) are described.  These compounds are used as LSD1 inhibitors (abstract; page 21, paragraphs [0147]-[0149]).  In these 1 is H; R3 is substituted C1-alkyl; W-Y-Z is piperidinyl-1-yl-methyl-phenylene; and R2 is OMe, O-Benzyl, or O-phenyl.  The group -NHC(O)- is an alternative embodiment to a -N(C1-4-alkyl)C(O)- group (pages 2-3, paragraphs [0007]-[0008]; variables R4 and R5).  
Priority application 62/296193 describes the following compounds: example 22 (page 54; 25-33 (pages 56-58; 34 (page 59) 35 (page 61) and 36-38 (page 60).  In these compounds the following instant definitions apply: R1 is H; R3 is substituted C1-alkyl; W-Y-Z is piperidinyl-1-yl-methyl-phenylene; and R2 is OMe, O-Benzyl, or O-phenyl.  Pharmaceutical compositions and method of use are described (page 17, paragraph [0052] to page 18, paragraph [0057]; page 65, paragraph [0154] to page 69, paragraph [0161]).
Ascertaining the differences between the prior art and the claims at issue
In the claims at issue, an OR7 or aniline group is attached to a C(O)NH group.  The prior art describes compounds with a sulfonyl containing group and optional N(C1-4-alkyl) group.  
Resolving the level of ordinary skill in the pertinent art
Those of relative skill in the art are those with level of skill of the authors of the references cited to support the examiner’s position (MD’s, PhD’s, or those with advanced degrees and the requisite experience in preparation of compounds of the elected group).
Considering objective evidence present in the application indicating obviousness or nonobviousness
Vaisburg prepares compounds that are LSD1 inhibitors.  These compounds can be modified in up to two ways, separately or together, and are expected to function as LSD1 inhibitors.  Examples 22 and 26 show that H and Me are alternative embodiments when attached to a carboxamide N.  The other cited examples show that a substituted sulfonyl group is an alternative embodiment to an O-(Me, benzyl, or phenyl) group (see examples 21, 23, and 24 cited in 35 U.S.C. 102 rejection).  Based on the combination of common use and alternative embodiments a reasonable expectation of success is present to change O-(Me, benzyl, or phenyl) group to a SO2(Me, Benzyl, phenyl, iso-propyl, n-propyl, ethyl, iso-butyl, or 4-F-phenyl) and optionally changing a carboxamide NH group to a carboxamide N(Me) group.     
A reference is good not only for what it teaches by direct anticipation but also for what one of ordinary skill in the art might reasonably infer from the teachings. (In re Opprecht 12 USPQ 2d 1235, 1236 (Fed Cir. 1989); In re Bode 193 USPQ 12 (CCPA) 1976).  In light of the foregoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a).  From the teachings of the references, it is apparent that one of  prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.
The  Supreme  Court in KSR International Co. v. Teleflex Inc.,  550  U.S. 398, 127 S. Ct. 1727, 82 USPQ2d 1385, 1395-97 (2007) identified a number of rationales to support a conclusion of obviousness which are consistent with the proper “functional approach” to the determination of obviousness as laid down in Graham.  The key to supporting any rejection under 35 U.S.C. 103 is the clear articulation of the reason(s) why the claimed invention would have been obvious.  The Supreme Court in KSR noted that the analysis supporting a rejection under 35 U.S.C. 103 should be made explicit.
Exemplary rationales that may support a conclusion of obviousness include:
(A)    Combining prior art elements according to known methods to yield predictable results;
(B)    Simple substitution of one known element for another to obtain predictable results;
(C)    Use of known technique to improve similar devices (methods, or products) in the same way;
(D)    Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results;
(E)    “Obvious to try” – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success;
(F)    Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art;
(G)    Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention.

Note that the list of rationales provided is not intended to be an all-inclusive list.  Other rationales to support a conclusion of obviousness may be relied upon by Office personnel. 
	
Conclusion
Claims 1, 2, 4, 5, 7-14, 16, and 17 are not presently allowable.
The following is a statement of reasons for the indication of allowable subject matter:  Vaisburg does not sescribe compounds in which instant variable R2 is an aniline group.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NOBLE E JARRELL whose telephone number is (571)272-9077.  The examiner can normally be reached on 9:00 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NOBLE E JARRELL/Primary Examiner, Art Unit 1699